Citation Nr: 0104602	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  95-00 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress syndrome (PTSD), currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The appellant served on active duty from August 1943 to 
November 1945.  He was awarded the Combat Infantryman Badge 
(CIB) and the Purple Heart Medal.  He was held as a prisoner 
of the German government from August 1944 to April 1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 1996, a hearing was held before 
a Board Member designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 2000).  
That Board Member has since left the Board.  The appellant 
was advised of his right to have a hearing before a sitting 
Member of the Board and declined his right to another 
hearing.  A transcript of the October 1996 hearing is of 
record and the appellant has been informed that this will be 
considered.  Review of the transcript shows that the VA 
employee conducting the hearing explained fully the issues 
and suggested the submission of additional evidence.  Cf. 
38 C.F.R. § 3.103(c)(2) (2000).  The Board remanded the case 
to the RO for additional development in August 1997; the RO 
has now returned the case to the Board for appellate review.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  The appellant's PTSD is currently manifested by chronic 
anxiety, panic attacks, depression, anhedonia and low energy, 
sleep disturbance, frequent nightmares, intrusive thoughts, 
flashbacks, hypersensitivity to noise and crowds, 
irritability, social isolation, problems with memory and 
concentration, GAF scores of 60 and the need for 
antidepressant and anti-anxiety medications.

3.  The appellant's PTSD is productive of considerable, but 
not severe, impairment of social and industrial adaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but not more, 
have been met.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.321, Part 4, § 4.7 and Diagnostic 
Codes 9400, 9411 (1996, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the issue on appeal, the appellant's application is 
complete.  The rating decision, statement of the case, and 
supplemental statements of the case notified the appellant 
and his representative of the evidence necessary to 
substantiate the claim, the evidence that had been received, 
and the evidence to be provided by the claimant.  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
which the appellant adequately identified and authorized VA 
to obtain.  All relevant Federal records have been obtained.  
The service medical records are in the claims folder.  VA 
treatment records are in evidence and reflect treatment for 
various physical disabilities.  At his October 1996 Travel 
Board hearing, the appellant was questioned about VA 
treatment for his service-connected psychiatric disorder and 
he reported that he had not had any recent treatment.  The 
appellant has not reported that any other pertinent evidence 
might be available.  See Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  

In addition, VA has examined the appellant.  

Therefore, VA has completed its duties under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  VA has completed the development of this case 
under all applicable law, regulations and VA procedural 
guidance.  See 38 C.F.R. § 3.103 (2000).  

The RO did not consider the case under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein "the Act") and VA guidance issued pursuant 
to the Act.  However, the appellant has not been prejudiced.  
Compare Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development, which was subsequently codified by the Act.  In 
addition to performing the pertinent development required 
under the Act, the RO notified the appellant of his right to 
submit evidence.  It would not abridge his rights under the 
Act for the Board to proceed to review the appeal.  Neither 
the appellant nor his representative have asserted that the 
case requires further development or action under the Act.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provided a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment.  
The VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for PTSD under the revised regulatory 
criteria prior to appellate consideration of this matter, and 
the appellant has received notice of the new criteria, as 
evidenced by the supplemental statement of the case issued in 
June 2000.  The Board will resolve the claim under the 
criteria that is to the advantage of the appellant as per the 
holding in Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Prior to November 7, 1996, psychoneurotic disorders, 
including anxiety and PTSD were evaluated as 100 percent 
disabling where the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; with the 
veteran demonstrably unable to obtain or retain employment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, with the psychoneurotic 
symptoms of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 50 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 30 percent rating 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  38 C.F.R. Part 4, Diagnostic Codes 9400-9411 
(1996) (effective prior to November 7. 1996).  

Effective as of November 7, 1996, the General Rating Formula 
for Mental Disorders, including anxiety and PTSD, became:                        

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
......100
Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................70
Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
....................50
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)..................30

61 Fed. Reg. 52701, 52702 (1996).  38 C.F.R. §4.130 (2000).  

An April 1984 rating decision granted service connection for 
an anxiety reaction and rated the disability at 10 percent.  
A December 1987 rating decision increased the evaluation to 
30 percent.  This case arises from a claim received in 
October 1993.  

VA outpatient records are in evidence and show treatment for 
physical disabilities during the year before the appellant's 
claim was received in October 1993.  There was no evidence of 
psychiatric symptomatology during that time.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  At his October 1996 Board hearing, 
the appellant testified that he had not received treatment 
for his psychiatric disorder.  

During the January 1994 VA examination, the appellant 
reported having nightmares related to combat and prisoner of 
war (POW) experiences 15 to 20 times a month.  He also had 
intrusive thoughts of wartime experiences.  He noted 
increased trouble with his mood, decreased energy and 
increased irritability.  He was less interested in normal 
activities but was still able to do some woodworking between 
episodes of depressed mood and isolation.  He took medication 
for increased anxiety.  He described difficulty with 
decreased concentration and functioning generally.  His wife 
had taken over the finances and driving.  Other symptoms 
included difficulty tolerating company, family or crowds.  He 
described symptoms, which sounded like a panic attack 2 to 4 
times a month.  The psychiatrist noted that the appellant was 
alert, oriented and cooperative and his mood was described as 
feeling down and his affect as constricted and sad.  The 
examiner stated that the appellant appeared tired.  Thought 
content and processes were assessed as without any loosening 
of associations, flight of ideas, tangentially, 
circumstantiality or auditory or visual hallucinations.  The 
appellant had no current suicidal or homicidal ideation and 
his thoughts were logical and goal directed.  Speech was of 
normal rate, rhythm and volume.  He was able to abstract 
proverbs.  Recent and remote memory appeared intact.  Insight 
was good and judgment was intact.  There was some mild 
difficulty with attention and concentration.  The examiner 
went on to note that the appellant was no longer able to 
function in his occupation.  It was the doctor's opinion that 
the overall level of social and occupational impairment 
related to the appellant's worsening PTSD would have to be 
described as severe.  The diagnosis was PTSD with 
intermittent panic symptoms.   

In a letter dated in November 1994, the appellant's wife 
described his symptoms.  In addition to symptoms of his 
physical disabilities, she stated that he no longer 
interacted with people and would not leave the house for a 
week at a time, stating that he did not want to be around 
people.  At times, he did not talk or sleep well.  She had to 
take care of all business as well as the appellant and do the 
driving.  He could not deal with problems or upsets.  She 
noted forgetfulness and lack of judgment.  

In his November 1994 substantive appeal, the appellant stated 
that he stayed to himself because he could not endure noise 
and drawn out conversations.  He said he was too strained to 
be in activities, that he went to his room to get away and 
that he was easily upset and could not take part in a normal 
conversation.  

The appellant and his wife testified at the October 1996 
Board hearing.  The appellant told of being a shut-in.  He 
did not go out or want anybody around him.  His wife 
presented similar testimony.  

The report of the April 1997 POW examination shows the 
appellant complained of memory change, trouble with 
decisions, sleep disturbance, crying spells, fatigue, loss of 
appetite, social withdrawal, anxiety and depression.  He 
reported being withdrawn from all daily activities.  He did 
not want to be around people or answer any questions.  On 
mental status examination, he had normal orientation and 
consciousness with abnormal memory and depressed mood.  
Immediate recall was 3/7.  The impression was 
depression/anxiety.  

The appellant underwent a psychiatric evaluation for a POW 
protocol examination in July 1997.  He complained of 
difficulty with sleep, bad dreams, intrusive thoughts, crying 
spells, flashbacks, anxiety, irritability and isolation from 
others.  He complained of difficulty sleeping at night.  He 
stated that he was aroused easily.  He reported nightmares 
and bad dreams relating to his combat and POW experiences 
occurring as often as three to four times per week.  He 
stated that, in his dreams, he was often in a tight spot, 
such as his rifle jamming when he was facing the enemy, and 
then seeing himself dead.  He also dreamt about hand to hand 
combat, and about being lost, as he did while he was in 
France.  He also dreamt about being bombed, about being 
hungry, and about being crowded in a boxcar.  He awoke from 
those bad dreams shaking and in a cold sweat.  He also 
reported problems with nervousness and depression.  He stated 
that he stayed "wired up" as if something was about to 
happen.  He also reported intrusive thoughts about his 
experiences while awake.  He stated that sometimes, stressful 
situations triggered the memories and recall of combat and 
POW experiences.  He tended to isolate himself from others 
and did not want to go places.  He stated that he could not 
stand noise or crowds of people.  He also reported becoming 
irritable easily.  He had difficulty losing control and 
turning tables in the past, but currently took medication 
when he became irritable.  He avoided any activity or 
situation that reminded him of his experiences, and avoided 
talking about them, as they were painful.  He also stated 
that he could not stand crowds or sudden noises and that he 
startled easily.  He denied any current problems with alcohol 
use.  

The examiner stated that the appellant was appropriately 
clothed and pleasant and that he did not appear to be in 
acute distress.  His speech was coherent, logical and goal-
directed.  There was no indication of any hallucinations or 
delusional ideation.  The appellant appeared distressed while 
discussing his combat and prisoner of war experiences.  His 
mood was noted to be mildly depressed and his affect mildly 
constricted.  He was not suicidal or homicidal.  The 
appellant reported that he had no interest in doing anything.  
His appetite was variable.  His energy level was normal.  
Sometimes, he stated, he had difficulty remembering where he 
put things.  He also reported difficulty concentrating.  He 
was oriented to place, person and time and he was able to 
perform simple calculations but had difficulty with serial 
sevens.  His memory was grossly intact.  His judgment and 
insight were not impaired.  The examiner stated that the 
appellant was competent for VA purposes and concluded that 
the appellant continued to experience difficulty from his 
traumatic experiences.  The diagnosis was PTSD and the GAF 
score was 60.  

A GAF (Global Assessment of Functioning) reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  A 60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 
243, 244 (1995).  

A clinical psychologist also gave the appellant an evaluation 
in July 1997.  Testing showed a valid profile.  The clinical 
impression was that the appellant was pleasant in the 
interview but experienced difficulty in interpersonal action 
during the last few years.  He was feeling anxious and 
awkward.  He avoided people and was merely tolerant of family 
members.  He described himself as angry, anxious and short 
tempered, often isolating himself for days at a time.  His 
sleep was often interrupted with frequent dreams of prison 
camp and war experiences.  The psychologist stated that 
performance of psychological screening was consistent with 
the appellant's self report and indicated severe (underlining 
in original) levels of anxiety and depression.  His profile 
was said to indicate more severe pathology.  

A social work service psychosocial assessment for the POW 
protocol, dated in August 1997, is of record.  The social 
worker reviewed the appellant's history as well as his 
current financial and physical situation.  As to the PTSD 
symptoms, it was reported that the appellant told of an 
inability to stand loud noises, crowds, or a lot of activity, 
as well as having bad nerves and inability to manage 
pressure.  He told of bad dreams.  He was cooperative during 
the interview.  He was tearful at times and had to stop to 
collect himself.  

During the October 1998 VA psychiatric examination, the 
appellant reported that he did fairly well until the age of 
55 and that he was able to manage to keep his nerves under 
control up until that time.  He claimed he had been gradually 
getting worse since he was 55 years old.  He claimed his 
major problems were related to the fact that he liked to stay 
by himself and was withdrawn and he could not stand crowds 
and loud noises.  He stated that he had dreams related to his 
combat and POW experiences and they occurred as often as 
three to four times a week.  He said that during his sleep he 
was attempting to kill someone, but he often woke up finding 
himself beating on his wife.  He also dreamt about being in 
the war and also being in a tight spot where he saw his rifle 
jamming.  He also had dreams about being in prison and not 
being able to get food or any medical care.  He denied any 
intrusive thoughts during the day or any flashbacks.  In 
terms of symptoms of persistent avoidance of stimuli, he did 
claim that he made efforts to avoid thoughts and feelings 
related to his POW experiences.  He said that he now found 
himself to be a loner with markedly diminished interests and 
participation in activities and with feelings of detachment 
and estrangement from others including his own family.  He 
also said that his wife had been a buffer for him all his 
life and he is the closest to her.  The appellant had a sense 
of foreshortened future and did not feel that he would have a 
normal life span.  In terms of symptoms of increased arousal, 
he gave a history of insomnia.  He reported problems going to 
sleep and awoke several times during the night, as well as 
problems with irritability in the past where he was known to 
throw chairs but had to control himself because he was a 
minister.  He claimed he got fairly short with his wife and 
other family members fairly quickly.  He seemed to have 
difficulty concentrating and with hypervigilance.  He claimed 
he could not stand to be startled because that brought out 
the worst in him.  He denied any suicidal or homicidal 
ideation.  He felt hopeless and helpless and had some 
survivor guilt.  He claimed he felt fairly depressed and felt 
that he was a burden to his family.  However, he denied any 
suicidal ideation or any homicidal ideation.  He denied any 
substance abuse or any legal problems.  

The psychiatrist noted that the appellant was appropriately 
clothed, pleasant and cooperative, with good eye contact.  
There was mild psychomotor retardation but in general he was 
able to relate fairly well to the examiner.  He understood 
the purpose of the interview.  His speech had normal rate and 
volume, was coherent, logical and goal directed.  His mood 
was dysphoric.  His affect was somewhat constricted.  His 
thought processes were logical and goal directed.  There was 
no evidence of any thought blocking, thought insertion, 
circumstantiality, or tangentially.  Thought content was 
without any auditory or visual hallucinations.  The appellant 
admitted to having nightmares related to his POW experiences.  
There was no suicidal or homicidal ideation.  Cognitively, 
the appellant was described as alert and oriented to person, 
place, time, and situation.  His immediate memory was 3/3 and 
memory at five minutes was 3/3.  He was able to name the past 
five presidents without any problems.  He was able to spell 
the word 'world' forwards and backwards without any problems.  
He was able to do mathematical calculations without any 
problems.  He was able to do only one serial seven and felt 
that he could not apply himself to any more.  His insight was 
fair and judgment was fair.  The diagnosis was PTSD.  

The examiner stated that the appellant's GAF score currently 
was 60 and the past year GAF score was 60 also.  The examiner 
explained that the appellant currently had symptoms that were 
compatible with a diagnosis of PTSD and that his GAF score of 
60 indicated that he had moderate symptoms in that he has 
moderate difficulty in social and occupational functioning, 
with few friends and conflicts and is unable to function in a 
structured situation.  

The appellant's claim must be evaluated under both old and 
new criteria with the veteran being given the benefit of the 
most favorable.  In this case, it appears that the old 
criteria provide the most favorable evaluation.  

Some examiners have described the appellant's disability as 
severe.  However, the examiners have also reported many 
normal psychiatric findings, which would not be consistent 
with a severe level of disability.  Because the reports of 
the 1997 and 1998 examinations give the most detailed account 
of the appellant's disability and because the examiners' 
assessments of the extent of the disability are consistent 
with the objective manifestations reported, the Board finds 
the 1997 and 1998 examination reports to be the most 
probative evidence of the extent of the appellant's 
disability.  These reports show that the appellant has a 
moderate disability.  Such a moderate disability as described 
by the examiners approximates the considerable disability 
contemplated by the old criteria for a 50 percent rating.  
Thus, the Board finds that the preponderance of the evidence 
supports an evaluation of 50 percent for the service-
connected PTSD.  

However, upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent under the old 
criteria for the appellant's PTSD.  The evidence of record 
reflects that the appellant suffers from depression, that he 
is often anxious and tense and that he has isolated himself 
from the community at large and sometimes from his family.  
The recent psychiatric examinations demonstrated that the 
appellant's PTSD is moderately severe as reflected by the 
assignment of a Global Assessment of Functioning (GAF) score 
of 60.  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995), the GAF is a scale reflecting the psychological, 
social and occupational functioning on a hypothetical 
continuum of mental health-illness and a 51-60 rating 
indicates moderate difficulty in social, occupational or 
school functioning.  In Carpenter, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
Court) expressed the opinion that with a GAF of 55 to 60, 
indicating a moderate disability, no greater than a 50 
percent evaluation was warranted for PTSD.  Id.  The Court 
was applying the old criteria in that decision.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  See 38 C.F.R. § 4.130.  The worst the 
appellant's GAF score has ever been is 60.  

Even assuming that the appellant's psychiatric disability, 
with its features of interpersonal difficulties, loss of 
interest in activities, social isolation and feelings of 
irritation and anger, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than considerably affect industrial adaptability.  The Board, 
therefore, concludes that while the appellant's nightmares, 
flashbacks, depression, isolation and lack of motivation have 
been shown to interfere with his level of ability to maintain 
effective and wholesome relationships, as well as to decrease 
his flexibility, efficiency and reliability levels, such 
interference is no more than considerable as demonstrated by 
the clinical objective findings of record, particularly the 
GAF scores.  See 38 C.F.R. §§ 4.129, 4.130, 4.132 (1996); 
Massey v. Brown, 7 Vet. App. 204 (1994).  The findings set 
forth above most closely approximate those necessary for the 
50 percent evaluation, and that rating would therefore be 
continued under the old rating criteria.  See 38 C.F.R. § 4.7 
(1996).  The findings needed for the next higher evaluation 
are not currently demonstrated.

Looking to the new criteria, set forth above, the Board finds 
that the appellant has not claimed any of the manifestations 
required under the new criteria for a 70 percent or a 100 
percent rating.  Upon review of all the evidence of record, 
the Board concludes that there is simply not enough evidence 
to support an evaluation in excess of 50 percent for the 
appellant's PTSD under the new criteria.  The evidence of 
record does not establish that the appellant demonstrates 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  In fact, the evidence of record 
shows that the appellant has been assigned a GAF score of 60 
on various occasions in the past few years.  Therefore an 
evaluation in excess of 50 percent would not be warranted 
under the new rating criteria.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the claim and the veteran had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

An extraschedular evaluation is not warranted for the 
appellant's service-connected PTSD disability at issue in 
this case since the evidence does not show that it presents 
an unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  Significantly, the appellant has not been 
hospitalized for treatment of his PTSD and there is no 
credible competent evidence indicating a greater degree of 
functional loss attributable to the PTSD disability than that 
commensurate with the respective assigned rating.  Therefore, 
the regular schedular standards, with the 50 percent 
evaluation granted herein, adequately reflect the adverse 
industrial impact on the appellant caused by his PTSD 
disability.


ORDER

A 50 percent evaluation for PTSD, but not more, is granted, 
subject to the regulations governing payment of monetary 
benefits. 



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 


